DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to the arguments filed 12/14/2021:
Referring to the response to the 35 U.S.C. 103 rejections (arguments: page 6 line 1 to page 7 line 8):  Claims 1 and 3-7 are allowed in view of amendments.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 4:
U.S. Publication No. 2010/0091919 to Xu et al disclose in Figures 2A-8 and 10 a receiving apparatus (Node B) comprising: 
…
Circuitry (processor 340/scheduler 344) configured to: 
Carry out allocation processing for allocating frequency bands (subcarriers; refer to Kawamura et al rejection below) and transmission times (time intervals within a predetermined particular time interval) in a fixed period (predetermined particular time interval) to a plurality of transmitting apparatuses (UEs).  Processor 340/scheduler 344 of Node B schedules UEs for uplink/downlink transmission.  Signals are sent on subcarriers as shown in Figures 2A-2B.  Processor 340/scheduler 344 allocates continuous or discontinuous subcarriers to UEs for OFDM data transmission and allocates continuous subcarriers to UEs for LFDM data transmission (claimed “allocating frequency bands”).  Processor 340/scheduler 344 also allocates time intervals within the predetermined particular time interval for UE uplink/downlink transmission (claimed “allocating … transmission times”).
LFDM is a single carrier block transmission method SC-FDM) is performed.  Processor 340/scheduler 344 schedules UEs for uplink/downlink transmission.  Processor 340/scheduler 344 allocates a first time interval within a predetermined particular time interval to a UE for UE to transmit data in OFDM mode; Sections 0067 lines 1-8, 0069 lines 1-6. Processor 340/scheduler 344 also allocates a second time interval within a predetermined particular time interval to a UE for UE to transmit data in LFDM mode; Sections 0067 lines 1-8, 0069 lines 1-6.  As shown in Figures 6-7: processor 340/scheduler 344 selects and schedules a signal from LFDM modulator 324/378 at any time interval, and selects and schedules a signal from OFDM modulator 324/378 for any other different time interval, wherein the selection can be set “for a predetermined particular time interval which can be predetermined” (Sections 0067 lines 1-8, 0069 lines 1-6) or may dynamically change according to channel conditions such as SNR.  So: processor 340/scheduler 344 can schedule a signal from OFDM modulator 324/378 at a first time interval within a predetermined particular time interval and schedule a signal from LFDM modulator 324/378 at a second time interval within the predetermined particular time interval.
Allocate the orthogonal frequency division multiplex transmission period (first time interval within a predetermined particular time interval) to a transmission time for transmission of a plurality of known signals (Figure 4A, output symbols, which are the claimed “known signals” since the output symbols are data known to OFDM modulator 324/378 and the claim does not specifically define a “known signal”) … from each of the plurality transmitting apparatuses.  Processor 340/scheduler 344 can 
Allocate a frequency band (subcarrier; refer to Kawamura et al rejection below) for transmission of the known signal in the orthogonal frequency division multiplex transmission period to each of the transmitting apparatuses…  Processor 340/scheduler 344 allocates continuous or discontinuous subcarriers to UEs for OFDM data transmission.
Allocate a transmission time (second time interval within a predetermined particular time interval) and a frequency band (subcarrier; refer to Kawamura et al rejection below; also, signals are sent on subcarriers as shown in Figures 2A-2B; processor 340/scheduler 344 allocates continuous subcarriers to UEs for LFDM data transmission) of the period in which the single carrier block transmission is performed to each of the plurality of transmitting apparatuses for transmission of data (Figure 4B, output symbols, which is data).  Processor 340/scheduler 344 can also schedule a signal from LFDM modulator 324/378 at a second time interval within the predetermined particular time interval.  
Transmit an allocation result (scheduling result of Figure 8) by the allocation processing to the transmitting apparatuses.  Processor 340/scheduler 344 schedules subcarriers and transmission times for UEs for uplink/downlink transmission and notifies UEs of the scheduled subcarriers and transmission times using TX data processor 320/TX data processor 322.
Receive the data and the known signal transmitted from each of the plurality of transmitting apparatuses; … MIMO detector 330/RX data processor 332 receives the uplink LFDM data from UEs and the uplink OFDM data from UEs using the scheduled subcarriers and transmission times.  Refer to Sections 0040-0102.
…
Xu et al do not specifically disclose …carry out allocation processing for allocating frequency bands and transmission times in a fixed period to a plurality transmitting apparatuses; ...allocate a frequency band for transmission of the known signal in the orthogonal frequency division multiplex transmission period to each of the transmitting apparatuses…; …allocate a transmission time and a frequency band  of the period in which the single carrier block transmission is performed to each of the plurality of transmitting apparatuses for transmission of data.  Xu et al disclose a “subcarrier”.
However, a frequency band can be a subcarrier.  U.S. Publication No. 2011/0164532 Kawamura et al disclose in Sections 0003, 0085 that a frequency band is subcarrier.  Kawamura et al also disclose in Figures 5-7 a method similar to Xu et al wherein BS decides whether UE transmits data in a single-carrier scheme or a multi-carrier scheme, and assigns frequency bands/subcarriers for the UE to transmit data.  Refer to Sections 0003-0006, 0085, 0094-0148.  
	Xu et al also do not disclose …allocate the orthogonal frequency division multiplex transmission period to a transmission time for transmission of a plurality of known signals, that are each a reference signal used for channel estimation, from each of the plurality transmitting apparatuses.  
U.S. Publication No. 20120099469 to Luo et al disclose in Section 0047 that UE 20 transmits uplink reference signals to the eNodeB 10 for uplink channel estimation; the uplink reference signal is a sounding reference signal so that the eNodeB 10 may estimate the uplink channel between them.  Other UEs 20 also transmit uplink reference signals to eNodeB 10 for uplink channel estimation.  
Xu et al also do not disclose …allocate a frequency band for transmission of the known signal in the orthogonal frequency division multiplex transmission period to each of the transmitting apparatuses such that frequency bands do not overlap among the plurality transmitting apparatuses.
U.S. Publication No. 20130343760 to Chen et al disclose in Figures 1-12 a system wherein transmission units 201-204 each correspond to a frequency band and output signals 211-214 in the corresponding frequency bands by using OFDM modulation, wherein the frequency bands do not overlap with one another.  The transmission unit 201 generates the output signal 211 in a first frequency 
	
However, none of the prior art disclose the limitations “… a plurality of antennas capable of generating beams that irradiate in a plurality of irradiation directions; and , … and switch the beams at intervals, each being of a predetermined time, wherein the plurality of irradiation directions correspond to the plurality of transmitting apparatuses, respectively”, and can be logically combined with Xu et al, Kawamura et al, Luo et al, and Chen et al.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20110026475 to Chen et al in Figures 1-18 a method for a mobile station to perform carrier management procedure with a base station supporting multiple carriers, which includes receiving a carrier management command message from the base station; the mobile station may also be a single carrier station.  Refer to Sections 0024-0056.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Christine Ng/
Examiner, AU 2464
December 20, 2021